On Motion for Rehearing.
WALTHALL, Justice.
In the original opinion we said that “prior to appellee’s acquisition of the home appellant Electric Company had installed the house for electricity.” That statement is error. There is no pleading or evidence as to who did the 'wiring pri- or to appellee’s purchase of the house. The issues tendered here were to the effect that after appellee purchased the property she ordered the installation of the electric range and water heater, and that when that work was done the old meter box was removed from the bedroom wall by appellants, and the issues tendered and tried had reference to the condition of the bedroom wall on the removal by Nelson of the meter box therefrom and placed elsewhere, as indicated by the several issues of the court’s charge-to the jury.
With correction of the opinion as above, the motions for rehearing are overruled.